Title: To James Madison from William Kirkpatrick, 22 September 1801 (Abstract)
From: Kirkpatrick, William
To: Madison, James


22 September 1801, Málaga. Since his 25 Aug. letter to JM, Philadelphia and Essex returned to Málaga and left again on 12 Sept. sailing east. Encloses copy of official notification he received on 5 Sept. of U.S. blockade of Tripoli; immediately informed all local consuls. Reports that quarantine on U.S. vessels has been reduced to ten days. Has news from Gibraltar that Tripolitan admiral “hauled up his Vessels, and embarked himself for Malta” and that the Enterprize captured a Tripolitan cruiser. In a postscript announces that George Washington has just anchored.
 

   RC and enclosures (DNA: RG 59, CD, Málaga, vol. 1). 3 pp.; docketed by Wagner as received 28 Jan. 1802; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:577–78. The enclosed undated letter from Cathcart to Appleton (1 p.) covered Eaton’s circular of 23 July (1 p.). An extract from the RC, reporting the reduction of the quarantine period, appeared in the National Intelligencer, 10 Feb. 1802.


   A full transcription of this document has been added to the digital edition.
